Citation Nr: 1750370	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left knee strain.

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left ankle strain.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 30, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1989, with additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2013, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Pes Planus

The Board remanded the Veteran's claim in June 2013 to obtain an opinion addressing whether the Veteran's pes planus had been caused or has been aggravated by any service-connected disability.  The June 2017 VA examiner failed to provide an opinion as to whether the Veteran's pes planus has been aggravated by any service-connected disability, so an addendum opinion is necessary.  Further, the VA examiner failed to provide support for her statement that she could not offer an opinion as to why the private examiner in 2005 described the Veteran's pes planus as "congenital," without resorting to speculation.  The VA examiner offered no support or explanation for her inability to offer an opinion.  Finally, the Board notes that the Veteran has asserted repeatedly that she was diagnosed with pes planus in-service and prescribed orthotics by a doctor while in-service.  The Veteran's STRs have been obtained, but it is unclear whether records of the Veteran's reserve service have been obtained.  These reserve personnel records could include periods of active duty or active duty for training and prove relevant to the Veteran's claim.  As such, additional development is warranted. 

Left Knee Strain

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to the Correia case, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Here, the May 2016 VA examiner did not perform all the required testing.  The May 2016 VA examiner did not report range of motion testing on active and passive range of motion, in weight-bearing and non-weight bearing conditions, and for the opposite undamaged joint.  As such, another VA examination is necessary to either comply with 38 C.F.R. § 4.59 or to explain why such testing cannot be performed.  Finally, the Board notes that the Veteran's representative argued in the August 2017 brief that the Veteran's left knee strain should be evaluated for an extraschedular rating.  Thus, entitlement to an extraschedular rating has been raised and should be adjudicated by the RO.  



Left Ankle

The Board remanded the Veteran's claim for an increased rating for her left ankle in June 2013 to have the RO address the effective date of the award of service connection and the effective date of the assigned rating.  The Board remanded the Veteran's claim for an increased rating for her left ankle as intertwined with the issue of the effective date.  The Board instructed the RO to issue a supplemental statement of the case (SSOC) for any issue that was resolved adversely to the Veteran.  The RO did not issue a supplemental statement of the case addressing the Veteran's claim for an increased rating for her left ankle and therefore remand is again warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

TDIU

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Send the Veteran a letter and request that she provide the dates of her service in the Army Reserves.  The AOJ should attempt to obtain and associate with the Veteran's file any personnel records from the Veteran's reserve service.  The AOJ should then attempt to obtain any service treatment records from any additional periods of active duty the Veteran had during her Reserves service.  If the AOJ is unable to obtain any records, the AOJ must record the measures taken to obtain these records and make a formal finding to that effect.  

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed pes planus.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's STRs, the July 2005 orthopedic treatment notes indicating congenital pes planus, the August 2008 VA examination report, the March 2014 VA examination report, the June 2017 VA examination report, and the Veteran's July 2007 claim indicating an in-service diagnosis.  The examiner should then:

(a)  Provide a specific diagnosis for any current pes planus disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed pes planus disability originated during, or is etiologically related to, active duty service.  The VA examiner should explain the significance, if any, of the July 2005 orthopedic note describing the Veteran's pes planus as congenital and the June 2017 VA examiner's opinion.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed pes planus disability was caused or aggravated by the Veteran's service-connected disabilities.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected left knee disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the left knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

4.  After the above development has been completed, readjudicate the Veteran's claims, specifically including the Veteran's claim for an increased rating for her left ankle and whether the Veteran is entitled to an extraschedular rating for her left knee strain.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

